Title: Joel Yancey to Thomas Jefferson, 19 November 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						
							Dear Sir
							
								Poplar Forest
								Nov 19th ,19
							
						
						Your letter of 14th got here on the 17th at night, and I duly receiv,d that by Bishop, I am astonishd that my letters should be So long on the way, when yours almost, always reach me  within 4 days after date, by the cart John Hemings has recd the map, and the window Irons, the map I will attend to myself as soon  the as I can  get the cart off
						By the cart you will receive five bushels of dried peaches, and 3 pecks of dried apples, 1 ferkin of Butter, and the cheese sent from Richmond. the cheese has a small hole in it, about the middle, made by the rats, while it was at Mr Robertsons, you have here also a barrel of Pickled shad, which probably may be better this winter, than in Spring, and Hanah has  two pots, of nice preserv,d peaches, weighing 12℔ (that is 6℔ each) which can be sent down by Johny H— if you desire it, I shall fatten 70 good Hogs certainly, which I have now in the pens, and there are 5 others, which are a little shy &  Which I have no doubt we shall get in a day or two, so that you may Safely calculate on 75 hogs, 41 at B. creek and 34 at at Tomahawk, we have 25 or 30 more that would make good pork, but we cant spare the grain to fatten them, there is some mast sufficient I think, (with a little corn, to keep them gentle) to support them them this winter & spring, and they will be large by next killing, I have ingaged 2 overseers for the next year and agreed to furnish Bishop at Tomahawk with 500℔ pork and Robert Miller at B. creek with 400℔, the balanc of the pork you will direct the distribution
						The Spinning Machine here wants repairing and Johny Hemings has promised conditionally to do it but puts me off from time to time, and I fear he will not find it convenient whilst he is up, unless you mention it, in your next instructions to him, I am certain that it cannot take him more, than a day—or two, and it is now, and has been for some time perfectly useless to us,—I think it would be well, for you, to direct your agent in Richmond to send us a bale of machined cotton, the supplys in Lynchburg are so Small and irregular, that it frequently happens, that we cannot get it at any price, we fall short of clothing for the People again this fall; on hand there is only 100 yds of shirting and 200 yds of woolen, you will please direct what is to be bought—by Johny Heming I will send you a general account of stock, corn, wheat, &c Hepburn has inqured frequently,  whether I had recd his dft, I believe he really wants his money, I have always told him, that I was satisfied, the reason, that I had not, was on A/c of the dry season, You could get nothing to  markit, Indeed I read to him, what you said to me on the subject in your letters, your old acquaintance mr Clay, I fear will not stand the winter, he was extreamly Ill on saturday and sunday last, but has got a little better I heard yesterday I have the honor to be with the highest Esteem & respect
						
							yr mo obt Servt
							
								Joel Yancey
							
						
					
					
						P.S. Hanah requests me to mention to you, that she has sent an apron, which miss E. Randolp left in her care, and which she understands thro Johny Heming Miss Ellen wishd sent by the cart.
						
							
								J.Y.
							
						
					
					
						
							
								  Memo of Henrys load
							
							
								
								1 Bag peaches  
								wgt
								110℔
							
							
								1 ditto ditto—
								do
								125
								
							
							
								1 bag apples—
								whgt
								 22
								
							
							
								
									1 firkin butter 
								gross—
								115
								
							
							
								1 Cheese
								 24
								
							
							
								Total 
								396 
								 lbpounds
							
						
					
				